JUDGE, J.
-We concede the correctness of the principle insisted upon by the appellant, that when a time is prescribed by law within which a court shall be held, it is essential to the exercise of jurisdiction by the court, that it act within the time prescribed, and that should it act at another and a different time, such acts are abso*405lutely void.— Wightman v. Karsner, 20 Ala. 446. But this principle has no application to the present case. We judicially know that Monday, the 14th of May, 1866, was the time appointed by law for the holding of the spring term of the circuit court for Russell county; and we are informed by the record that the cause was tried, and a judgment rendered therein, on the 15th May, 1866, the second day of the term. The fact that a pretended court, by misunderstanding, may have been held the week before, and that the first week of the term proper, was regarded as the second, can have no influence upon the case. We are not called upon to pronounce upon the validity of any action of the court at a time when no court was authorized by law to be held ; and such not being this case, we would be compelled to affirm the judgment but for the fact that the appeal is not regularly taken. The judgment is against William EL. Aldridge and Edgar Garlick, and the appeal is in the name of Garlick alone. On this ground, a motion is made to dismiss the appeal, and we feel bound to grant it. — Shep. Dig. 563, Sec. 11. If it is desired, however, the appeal may be amended.
Appeal dismissed.